DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claims 1, 8-13, and 21 are pending and under consideration for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 7-10, 12, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mojana et al (US 2005/0211553 A1) in view of Suchsland et al (US 2015/0354072 A1), Felix et al (“Synthesis, Characterization, and Evaluation of IrO2 Based Binary Metal Oxide Electrocatalysts for Oxygen Evolution Reaciton”, Internal Journal of Electrochemical Science, 7, 2012, pages 12064-12077), Hermann et al (US 2013/0112548 A1), Wang et al (“SnO2 Nanostructures-TiO2
Nanofibers Heterostructures: Controlled Fabrication and High Photocatalytic
Properties”, Inorganic Chemistry, 2009, 48, pages 7261-7268), and Adams et al (“Design and electrochemical study of SnO2-based mixed oxide electrodes”, Electrochimica Acta, 54, 2009, pages 1491-1498). 

Claim 1: Mojana teaches an electrolysis anode (see e.g. [0007] of Mojana), comprising: a first conductive metal oxide layer, wherein the first conductive metal oxide layer includes oxygen, iridium and tantalum (see e.g. [0008] and [0027] of Mojana) having a mass loading of 0.5 g/m2 (0.05 mg/cm2, see e.g. [0021] of Mojana); a second semiconductor layer directly physically contacting the first conductive metal oxide layer (see e.g. [0028] of Mojana), wherein the second semiconductor layer includes TiO2 (see e.g. [0008] and [0020] of Mojana).

Mojana does not explicitly teach that the first conductive metal oxide layer includes Ir0.7Ta0.3O2. The addition of the tantalum provides a protective effect for the iridium (see e.g. [0020]-[0021] of Mojana). Suchsland teaches that IrxTa1-xO2 is a suitable form for iridium and tantalum oxide barrier layers for water electrolyzers (see e.g. abstract and xTa1-xO2 as taught in Suchsland because Suchsland teaches that is a suitable for protecting substrates during electrolysis.

Felix teaches that for IrxTa1-xO2 for 1 ≥ x ≥ 0.7 (see e.g. abstract of Felix), which includes Ir0.7Ta0.3O2. The x value affects the current density and catalytic activity (see e.g. page 12075 of Felix). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Mojana in view of Wang and Suchsland to adjust the value of x to get the desired current density and catalytic activity from the first layer. 

Mojana does not explicitly teach that the second semiconductor layer includes cobalt doped titanium oxide. Hermann teaches an electrode for water treatment (see e.g. [0029] of Hermann) wherein the titanium dioxide is doped to get a desired conductivity (see e.g. [0021] of Hermann) and lists cobalt as a suitable dopant. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Mojana to dope the second semiconductor layer as taught in Hermann because the doping improved the conductivity of the second semiconductor layer. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Mojana to use cobalt as the dopant because Hermann teaches cobalt is a suitable dopant for titanium dioxide anodes and KSR 

Mojana does not explicitly teach one or more islands of a third semiconductor contacting the second semiconductor layer. Mojana teaches the anode can be used for oxygen evolution in water treatment (see e.g. [0007] of Mojana) and that tin oxide can be incorporated into the second layer because it is a suitable material for protecting anodes in water treatment with a catalytic effect (see e.g. [0020] of Mojana). 

Wang teaches that SnO2 islands applied to TiO2 (see e.g. Fig 4c-d and Fig 6 of Wang) improves the TiO2’s ability to treat water by improving the absorption of OH (see e.g. connecting paragraph of page 7265 and 7266 and the connecting paragraph of col 1 and 2 on page 7267 of Wang). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the anode of Mojana to include one or more islands of a third semiconductor contacting the second semiconductor layer taught in Wang because Wang teaches the islands improve the second layer’s ability to treat water improving the absorption of OH and Mojana teaches that tin is a suitable material to be used with the second layer. 

2 for water treatment:
Pure SnO2 is an n-type semiconductor with a band gap of about 3.5 eV and exhibits very high resistivity at room temperature; thus cannot be used as an electrode material directly. By doping with Sb the electrical conductivity is increased significantly. Grimm et al. compared the oxidation of phenol on Ti/ SnO2–Sb2O5 and PbO2 and found that the former was more active
The doped SnO2 layer also forms catalyst islands ranging from 2 µm and higher (see e.g. Fig 1a and page 1493, 3.1 of Adams). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the third semiconductor of Mojana in view of Wang by doping the SnO2 with antimony as taught in Adams to improve the electrical conductivity of the layer. The combination would form catalyst islands ranging from 2 µm and higher.

Mojana in view of Wang and Adams does not explicitly teach that the islands cover about 50% of the surface area of the second semiconductor layer. However, both Wang and Adams disclose that the islands partially cover the second semiconductor layer (see e.g. Fig 1 of Wang and Fig 1 of Adams). Furthermore, the amount of the second semiconductor covered by the islands is directly correlated to the amount of the third semiconductor. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the anode of Mojana in view of Wang and Adams 2 islands. 

Claim 8: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams teaches a metal conductor contacting the first conductive metal oxide layer (see e.g. [0012] of Mojana).

Claim 9: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams teaches that the metal conductor is titanium (see e.g. [0012] of Mojana).

Claim 10: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams teaches a water purification system (see e.g. [0007] of Mojana), comprising an anode of claim 1 (see rejection of claim 1 above), wherein the second semiconductor layer contacting the first conductive metal oxide layer and configured to be, at least in part, in direct contact with water that includes chloride, and the one or more islands of a third semiconductor contacting the second semiconductor layer and configured to be in direct contact with the water (see e.g. [0040] of Mojana). 

Claim 12: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams teaches a voltage source connected to a cathode and the anode (Current is delivered to the anode and cathode, see e.g. [0037] of Mojana).

Claim 13: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams teaches an electrolysis vessel for holding the water, anode and a cathode (see e.g. [0037] of Mojana).

Claim 21: MPEP § 2111.03 states “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)… For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)”. The specification does not have a clear indication of what the basic and novel characteristics are.

Mojana teaches an electrolysis anode (see e.g. [0007] of Mojana), comprising: a first conductive metal oxide layer, wherein the first conductive metal oxide layer includes oxygen, iridium and tantalum (see e.g. [0008] and [0027] of Mojana) having a mass loading of 0.5 g/m2 (0.05 mg/cm2, see e.g. [0021] of Mojana)); a second semiconductor layer directly physically contacting the first conductive metal oxide layer (see e.g. [0028] 2 (see e.g. [0008] and [0020] of Mojana).

Mojana does not explicitly teach that the first conductive metal oxide layer includes Ir0.7Ta0.3O2. The addition of the tantalum provides a protective effect for the iridium (see e.g. [0020]-[0021] of Mojana). Suchsland teaches that IrxTa1-xO2 is a suitable form for iridium and tantalum oxide barrier layers for water electrolyzers (see e.g. abstract and [0100] of Suchsland). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the anode of Mojana in view of Wang so that iridium and tantalum of the first layer are in the form of IrxTa1-xO2 as taught in Suchsland because Suchsland teaches that is a suitable for protecting substrates during electrolysis.

Felix teaches that for IrxTa1-xO2 for 1 ≥ x ≥ 0.7 (see e.g. abstract of Felix), which includes Ir0.7Ta0.3O2. The x value affects the current density and catalytic activity (see e.g. page 12075 of Felix). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Mojana in view of Wang and Suchsland to adjust the value of x to get the desired current density and catalytic activity from the first layer. 

Mojana does not explicitly teach that the second semiconductor layer includes cobalt doped titanium oxide. Hermann teaches an electrode for water treatment (see e.g. [0029] of Hermann) wherein the titanium dioxide is doped to get a desired conductivity 

Mojana does not explicitly teach one or more islands of a third semiconductor contacting the second semiconductor layer. Mojana teaches the anode can be used for oxygen evolution in water treatment (see e.g. [0007] of Mojana) and that tin oxide can be incorporated into the second layer because it is a suitable material for protecting anodes in water treatment with a catalytic effect (see e.g. [0020] of Mojana). 

Wang teaches that SnO2 islands applied to TiO2 (see e.g. Fig 4c-d and Fig 6 of Wang) improves the TiO2’s ability to treat water by improving the absorption of OH (see e.g. connecting paragraph of page 7265 and 7266 and the connecting paragraph of col 1 and 2 on page 7267 of Wang). It would have been obvious to a person having ordinary 

Mojana in view of Wang does not explicitly teach that the third semiconductor tin dioxide is doped with antimony. Adams teaches the following regarding SnO2 for water treatment:
Pure SnO2 is an n-type semiconductor with a band gap of about 3.5 eV and exhibits very high resistivity at room temperature; thus cannot be used as an electrode material directly. By doping with Sb the electrical conductivity is increased significantly. Grimm et al. compared the oxidation of phenol on Ti/ SnO2–Sb2O5 and PbO2 and found that the former was more active
The doped SnO2 layer also forms catalyst islands ranging from 2 µm and higher (see e.g. Fig 1a and page 1493, 3.1 of Adams). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the third semiconductor of Mojana in view of Wang by doping the SnO2 with antimony as taught in Adams to improve the electrical conductivity of the layer. The combination would form catalyst islands ranging from 2 µm and higher.

Mojana in view of Wang and Adams does not explicitly teach that the islands cover about 50% of the surface area of the second semiconductor layer. However, both Wang 2 islands. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams as applied to claim 1 above, and in further view of Weres (US 2001/0042682 A1).

Claim 11: Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams does not explicitly teach a stainless steel cathode. Weres teaches water purification system (see e.g. [0024] and [0051] of Weres) comprising a stainless steel cathode (see e.g. [0051] of Weres) and an anode comprising a first conductive metal oxide layer (see e.g. #12 on Fig 1 of Weres), a second semiconductor layer contacting the first conductive metal oxide layer (see e.g. #16 on Fig 1 of Weres). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of Mojana so that the cathode is formed out of stainless steel as taught in Weres because Weres teaches stainless steel cathodes are suitable for water treatment apparatuses like that in Mojana and MPEP § 2144.07 states “The selection of a known material based on its 

Response to Arguments
Applicant’s arguments filed on 04/26/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mojana in view of Suchsland, Felix, Hermann, Wang, and Adams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795